Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (DE 102012020981, herein referenced by the EPO English Translation), in view of Rumpler (DE 4320282, herein referenced by the EPO English Translation) and Panzarella et al. (US 2002/0178692).
Regarding Claim 1, Mueller discloses a method for supplying a riveting machine with rivet elements 12, at least one rivet element providing arrangement comprising at least one rivet element providing unit 16, 18 for providing and separating the rivet elements 12 is provided, the riveting machine has a rivet element receiving arrangement comprising at least one rivet element receptacle 22 for directly receiving the rivet elements 12, at least a part of the transport from one of the rivet element providing units to one of the rivet element receptacles 22 is realized in a robot-based manner (Pars. 0015- 0020, Fig. 1). Note: the rivet elements 12 are directly transported by a robot 14 to the rivet element receptacle 22 (Par. 0017).
Mueller does not explicitly disclose the riveting machine has an adjusting unit having an end effector with a riveting tool, and the riveting tool sets the rivet element; or the rivet elements are transported from the rivet element receiving arrangement to an end effector on a transport path, the transport path is at least partially tube-bound.
 Rumpler discloses a riveting machine; said riveting machine has an adjusting unit 1 having an end effector with a riveting tool 5, and the riveting tool sets a rivet element (not shown) (Pars. 0009-0017, Figs.1 and 2). It would have been obvious to one of ordinary skill in the art to modify the method of Mueller by using a riveting machine having an adjustment unit as disclosed by Rumpler, for the benefit of setting rivets in a component.
Panzarella discloses a method for supplying a riveting machine with rivet elements 36, comprising: providing a rivet element receiving arrangement 47; the rivet elements 36 are transported from the rivet element receiving arrangement 47 to an end effector 44 on a transport path 49, the transport path 49 is at least partially tube -bound (Par. 0041, Figs. 7 and 8). It would have been obvious to one of ordinary skill in the art to modify the method of Mueller by using the rivet element receiving arrangement and transport path of Panzarella, for the benefit of supplying rivets to the end effector.
Regarding Claim 2, the combination as applied to claim 1 remains as previously applied. Mueller discloses the rivet elements 12 are transported from one of the rivet element providing units 18 to one of the rivet element receptacles 22 by a robot 14 having at least two or at least three axes (Pars. 0015-0017, Fig. 1).
Regarding Claim 3, the combination as applied to claim 1 remains as previously applied. Mueller does not explicitly disclose the end effector has a drilling tool and a riveting tool, and the drilling tool drills a hole into a structural component and the riveting tool sets a rivet element into the drilled hole.
Rumpler discloses a riveting machine; said riveting machine has an adjusting unit 1 having an end effector with a riveting tool 5, and the riveting tool sets a rivet element (not shown), the end effector has a drilling tool 6 and a riveting tool 5, and the drilling tool 6 drills a hole into a structural component (not shown) and the riveting tool sets a rivet element into the drilled hole (Pars. 0009-0017, Figs.1 and 2). It would have been obvious to one of ordinary skill in the art to modify the method of Mueller by using a riveting machine having a drilling tool and a riveting tool as disclosed by Rumpler, for the benefit of setting rivets in a component.
Regarding Claim 5, the combination as applied to claim 1 remains as previously applied. Mueller discloses the rivet elements 12 in the rivet element providing unit 16 are separated and fed to a pick-off region 18 (Par. 0016, Fig. 1).
Regarding Claim 7, the combination as applied to claim 1 remains as previously applied. Mueller discloses the supplying of a riveting machine with rivet elements 12 is controlled by a control system (not shown), the control system, by a sensor arrangement, detects the rivet elements 12, the control system, by an optical sensor 20, detects the position and/or alignment of the rivet elements 12 in one of the rivet element providing units 18 (Par. 0017, Fig. 1).
Regarding Claim 8, the combination as applied to claim 7 remains as previously applied. Mueller discloses the control system, by the sensor arrangement detects the type of a rivet element 12 provided by the rivet element providing unit 18, the control system checks whether the detected type is constituted by a desired type to be fed to one of the rivet element receptacles 22 (Pars. 0016 and 0017). 
Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (DE 102012020981, herein referenced by the EPO English Translation), Rumpler (DE 4320282, herein referenced by the EPO English Translation) and Panzarella et al. (US 2002/0178692), as applied to claim 1, in further view of Mitzenheim (US 6736255).
Regarding Claim 4, the combination as applied to claim 1 remains as previously applied. Mueller does not explicitly disclose the rivet element providing unit has a spiral conveyor, by which the rivet elements are fed to a pick-off region, the spiral conveyor has a spiral and a longitudinal axis, about which the spiral extends. 
Mitzenheim discloses a method for supplying a machine with small elements 2, comprising: providing a small element providing unit 3; the small element providing unit 3 has a spiral conveyor 9, by which the small elements 2 are fed to a pick-off region, the spiral conveyor 9 has a spiral and a longitudinal axis, about which the spiral extends (Col. 5, Lines 23- 44, Figs. 2 and 3), for the benefit of supplying the small parts to the machine. It would have been obvious to one of ordinary skill in the art to modify the method of Mueller by using the spiral conveyor of Mitzenheim, for the benefit of supplying the rivets to the riveting machine.
Regarding Claim 20, the combination as applied to claim 4 remains as previously applied. The combination discloses a chute 1 is provided, over which the rivet elements 2 slide to the pick-off region, by a rotation of the spiral conveyor 9, a rivet element 2 is fed, by discharging of this same and sliding over the chute 1, from the spiral conveyor to the pick- off region (See Mitzenheim, Col. 4, Lines 12-46 and Col.5, Lines 23-44, Figs. 2 and 3).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (DE 102012020981, herein referenced by the EPO English Translation), in view of Rumpler (DE 4320282, herein referenced by the EPO English Translation) and Panzarella et al. (US 2002/0178692), as applied to claim 1, in further view of Woods et al. (US 4828159).
Regarding Claims 9 and 11, the combination as applied to claim 1 remains as previously applied. Mueller does not explicitly disclose predetermined characteristics, relevant to a drilling process and/or a riveting process, of the rivet elements are detected prior to feeding to the rivet element receiving arrangement.
Woods discloses a method of inspecting rivet elements 15 to determine characteristics of the rivet elements 15 that are relevant to a drilling process and/or a riveting process, comprising: providing a control unit 106; providing a rivet element providing unit 12; said control unit 106 detects characteristics of the rivet elements 15 that are relevant to a drilling process and/or a riveting process, prior to supplying them to a riveting machine (Col. 4, Line 13-Col. 5, Line 20, Figs. 1-9), for the benefit of determining varying characteristics of the rivet elements 15 and/or whether or not the rivet elements 15 are damaged (Col. 2, Lines 12-25). It would have been obvious to one of ordinary skill in the art to modify the method of Mueller by using the method of Woods, for the benefit of determining varying characteristics of the rivet elements and/or whether or not the rivet elements are damaged.
Regarding Claim 10, the combination as applied to claim 9 remains as previously applied. The combination discloses a characteristic that is relevant to the drilling process and/or the riveting process is a rivet length and/or a shank diameter and/or a shank length (See Woods, Col. 4, Lines 13-Col. 5, Line 20, Figs. 1-9).
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues the combination of Mueller, Rumpler and Panzarella fails to teach or suggest the subject matter of newly amended claim 1.
The Examiner respectfully disagrees. As may be noted from paragraphs 5-8 of the instant office action, the Examiner has outlined how the aforementioned combination is utilized to satisfy all of the limitations of newly amended claim 1.
Applicant argues Mueller does not teach a rivet element receiving arrangement.
The Examiner respectfully disagrees. As may be noted from paragraph 5 of the instant office action, the Examiner has identified the rivet element receiving arrangement as the at least one rivet element receptacle 22, since the rivet elements 12 are transported by robot 14 to said receptacle 22. As the Applicant has amended the claim to recite the rivet elements are transported from the rivet element receiving arrangement to an end effector on a transport path, the transport path is at least partially tube-bound, the Panzarella reference has been utilized to modify Mueller to satisfy the limitations of the newly amended claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/             Primary Examiner, Art Unit 3726